[Cite as State v. Weemhoff, 2022-Ohio-4263.]


                                          COURT OF APPEALS
                                       RICHLAND COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                 :   JUDGES:
                                                  :
                                                  :   Hon. Earle E. Wise, Jr., P.J.
           Plaintiff-Appellee                     :   Hon. W. Scott Gwin, J.
                                                  :   Hon. Patricia A. Delaney, J.
    -vs-                                          :
                                                  :   Case No. 22CA26
                                                  :
    CODY WEEMHOFF                                 :
                                                  :
                                                  :
           Defendant-Appellant                    :   OPINION


  CHARACTER OF PROCEEDING:                            Appeal from the Richland County Court
                                                      of Common Pleas, Case No.
                                                      2021CR236R



  JUDGMENT:                                           AFFIRMED




  DATE OF JUDGMENT ENTRY:                             November 29, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                           For Defendant-Appellant:

    GARY BISHOP                                       JONATHON W. SPAULDING
    RICHLAND CO. PROSECUTOR                           SPAULDING & KITZLER, LLC
    38 South Park St., 2nd Floor                      3 North Main St.
    Mansfield, OH 44902                               Mansfield, OH 44902
Richland County, Case No. 22CA26                                                      2

Delaney, J.

      {¶1} Appellant Cody Weemhoff appeals from the April 7, 2022 Sentencing Entry

of the Richland County Court of Common Pleas. Appellee is the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

      {¶2} The following evidence is adduced from the record of appellant’s

suppression hearing.

      {¶3} This case arose on March 22, 2021, around 10:15 p.m., when Jane Doe left

her workplace and traveled south on Lexington-Springmill Road in Mansfield, Ohio.1

Doe’s vehicle was behind a truck at a red light at Park Avenue. When the light turned

green, the driver of the truck hesitated a moment and did not proceed, leading Doe to

speculate that the driver might be on the phone or impaired. As Doe continued to follow

the truck, however, it began to swerve within its lane and changed speed, slowing down

and speeding up.

      {¶4} It was dark and traffic was light. At one point, a vehicle approached from

the opposite direction. Doe was alarmed to watch the truck swerve out of its lane and

almost hit the approaching vehicle head-on. Doe testified the truck “was literally in the

left lane.” T. 14. Doe called 911 as the truck continued to swerve in its lane. As Doe

spoke with 911, the truck sped up and Doe attempted to keep up. Doe did not exceed

the speed limit, however, and the truck outdistanced her.




1
 Jane Doe provided her name and identifying details when she made the 911 call, and
her identity is in the record.
Richland County, Case No. 22CA26                                                        3

       {¶5} Upon cross-examination, Doe said she wrote a statement for police but did

not generally want to get involved. She was adamant that the truck almost caused a

head-on collision, and frightened her enough that she felt compelled to call 911.

       {¶6} Ptl. Ryan Riggleman is an officer with the Lexington Police Department and

worked third shift on March 22, 2021. Dispatch advised that a light-colored truck was

southbound on Lexington-Springmill Road approaching the Village of Lexington.

Dispatch noted the truck had a toolbox in the back and almost struck another vehicle

head-on. Riggleman sat stationary at Heartland Church and waited for a vehicle matching

the truck’s description. Heartland Church is approximately a mile and a half outside the

Village limits.

       {¶7} Riggleman testified he was concerned that the truck almost caused a

collision, endangering the well-being of other motorists. Riggleman did not know who

was driving the truck and what his or her condition might be. He maintained contact with

dispatch, which was still on the line with Jane Doe, for updates about the truck’s location

and description. Riggleman was aware of the identity of the 911 caller and her location

relative to the truck. He intended to find the truck and perform a traffic stop.

       {¶8} Riggleman soon observed a large heavy-duty Ford truck pass Heartland

Church. He pulled out behind the truck and followed it toward the Village of Lexington.

Just outside the Village limits, he observed the truck travel left of center. Riggleman

turned on his lights and initiated a traffic stop. It took the truck a few moments to stop;

between the initiation of the stop and the truck pulling over onto Sherwood Drive, the stop

was within Village limits. Riggleman and his sergeant approached the truck and found

appellant driving with one male passenger.
Richland County, Case No. 22CA26                                                          4

       {¶9} On cross-examination, Riggleman acknowledged that upon learning of the

911 call, he waited at the church for appellant to drive by, despite the fact that the church

was out of his jurisdiction. Riggleman explained that based upon appellant’s position

when the 911 call came in, appellant could have gone in any of three directions: he could

have turned on Hanley Road and Riggleman could have observed him and alerted

another jurisdiction; he could have turned right on Cockley Road, which would have

brought him into Lexington; or he could have continued on Lexington-Springmill Road,

which turns into Plymouth Street in the Village of Lexington. Appellant took the third route.

Riggleman also sought to observe the vehicle himself before determining whether a traffic

stop was appropriate.

       {¶10} When the truck passed the church, Riggleman followed him, and initiated

a traffic stop when he witnessed the left-of-center violation. He did not wait for appellant

to enter the Village of Lexington. Riggleman testified he didn’t know what appellant might

do next; appellant could have easily run off the road and he was not driving “as a normal

person would.”

       {¶11} At the conclusion of the suppression hearing, the trial court took the matter

under advisement and later overruled the motion to suppress via judgment entry.

       {¶12} Appellant was charged by indictment with one count of OVI pursuant to R.C.

4511.19(A)(1)(a) and 4511.19(G)(1)(d) [Count I]; one count of OVI pursuant to R.C.

4511.19(A)(1)(f) and 4511.19(G)(1)(d) [Count II]; and OVI pursuant to R.C.

4511.19(A)(2)(a), 4511.19(A)(2)(b), and 4511.19(G)(1)(d) [Count III].        Each charged

offense is a felony of the fourth degree and the indictment states appellant was convicted

of or pleaded guilty to three OVI violations within ten years of the charged offenses.
Richland County, Case No. 22CA26                                                        5

        {¶13} Appellant entered pleas of not guilty and filed the motion to suppress,

asserting that police made an illegal extraterritorial seizure and arrest. Appellee

responded with a memorandum contra. The matter proceeded to an evidentiary hearing

and the trial court overruled the motion to suppress by judgment entry dated February 15,

2022.

        {¶14} On March 7, 2022, appellant entered pleas of no contest upon Counts I and

III. Count II was dismissed. Appellant was sentenced to a 30-month term of community

control including, e.g., 60 days in a lockdown treatment facility.

        {¶15} Appellant appeals from the trial court’s judgment entry of conviction and

sentence, incorporating the judgment entry overruling his motion to suppress.

        {¶16} Appellant raises one assignment of error:

                                ASSIGNMENT OF ERROR

        {¶17} “THE TRIAL COURT ERRED WHEN IT OVERRULED DEFENDANT-

APPELLANT’S MOTION TO SUPPRESS.”

                                         ANALYSIS

        {¶18} In his sole assignment of error, appellant argues the trial court erred in

overruling his motion to suppress because the arresting officer lacked authority to execute

an extraterritorial traffic stop. We disagree.

        {¶19} Appellate review of a trial court’s decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Long, 127 Ohio App.3d 328, 332, 713

N.E.2d 1 (4th Dist.1998). During a suppression hearing, the trial court assumes the role

of trier of fact and, as such, is in the best position to resolve questions of fact and to

evaluate witness credibility. State v. Brooks, 75 Ohio St.3d 148, 154, 661 N.E.2d 1030
Richland County, Case No. 22CA26                                                             6

(1996). A reviewing court is bound to accept the trial court’s findings of fact if they are

supported by competent, credible evidence. State v. Medcalf, 111 Ohio App.3d 142, 145,

675 N.E.2d 1268 (4th Dist.1996). Accepting these facts as true, the appellate court must

independently determine as a matter of law, without deference to the trial court’s

conclusion, whether the trial court’s decision meets the applicable legal standard. State

v. Williams, 86 Ohio App.3d 37, 42, 619 N.E.2d 1141 (4th Dist.1993), overruled on other

grounds.

       {¶20} There are three methods of challenging a trial court’s ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court’s finding of fact. In

reviewing a challenge of this nature, an appellate court must determine whether the trial

court’s findings of fact are against the manifest weight of the evidence. See, State v.

Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486,

597 N.E.2d 1141 (4th Dist.1991). Second, an appellant may argue the trial court failed

to apply the appropriate test or correct law to the findings of fact. In that case, an appellate

court can reverse the trial court for committing an error of law. See, Williams, supra.

Finally, an appellant may argue the trial court has incorrectly decided the ultimate or final

issues raised in a motion to suppress. When reviewing this type of claim, an appellate

court must independently determine, without deference to the trial court’s conclusion,

whether the facts meet the appropriate legal standard in any given case. State v. Curry,

95 Ohio App.3d 93, 96,620 N.E.2d 906 (8th Dist.1994).

       {¶21} In the instant case, appellant argues Riggleman had no authority to

effectuate the traffic stop outside his jurisdiction. He points to State v. Brown, 143 Ohio

St.3d 444, 2015-Ohio-2438, 39 N.E.3d 496, in which a township officer stopped the
Richland County, Case No. 22CA26                                                               7

defendant for a marked-lane violation on an interstate highway that was outside of her

authority in violation of R.C. 4513.39. The Ohio Supreme Court held that suppression of

evidence obtained from the stop was proper stating, “A traffic stop for a minor

misdemeanor made outside a police officer's statutory jurisdiction or authority violates the

guarantee against unreasonable searches and seizures established by Article I, Section

14 of the Ohio Constitution.”

       {¶22} In the instant case, we first note a factual distinction: Riggleman observed

the left-of-center violation outside his jurisdiction, followed appellant toward his

jurisdiction, turned on his lights just outside his jurisdiction, but effectuated the traffic stop

inside his jurisdiction. For purposes of the following analysis this is a distinction without

a difference, but we are aware that the stop was within the Village of Lexington.

Riggleman first observed the truck from the parking lot of Heartland Church, which the

trial court found to be adjacent to the Village of Lexington. Appellant does not dispute

this finding of fact.

       {¶23} The instant case is distinguishable from Brown. Riggleman was aware of

erratic driving and a near-collision from the 911 caller; he personally observed additional

erratic driving. He was not merely investigating a potential minor misdemeanor traffic

violation; instead, this was potentially an impaired or distracted driver. See, State v.

Dawley, 5th Dist. No. 15-CA-66, 2016-Ohio-2904, 65 N.E.3d 79, ¶ 17.

       {¶24} R.C. 2935.03 provides in relevant part,

                        (E) In addition to the authority granted under division (A)

               or (B) of this section:
Richland County, Case No. 22CA26                                                            8

                     (1) A sheriff or deputy sheriff may arrest and detain, until

              a warrant can be obtained, any person found violating section

              4503.11, 4503.21, or 4549.01, sections 4549.08 to 4549.12,

              section 4549.62, or Chapter 4511. or 4513. of the Revised

              Code on the portion of any street or highway that is located

              immediately adjacent to the boundaries of the county in which

              the sheriff or deputy sheriff is elected or appointed.

                     ***

                     (3) A police officer or village marshal appointed, elected,

              or employed by a municipal corporation may arrest and detain,

              until a warrant can be obtained, any person found violating any

              section or chapter of the Revised Code listed in division (E)(1)

              of this section on the portion of any street or highway that is

              located immediately adjacent to the boundaries of the

              municipal corporation in which the police officer or village

              marshal is appointed, elected, or employed.

                     (Emphasis added).

       {¶25} The trial court found Heartland Church is adjacent to Riggleman’s

jurisdiction, and appellant does not challenge that finding of fact; moreover, the traffic stop

did occur within Riggleman’s jurisdiction.

       {¶26} When Riggleman spotted the truck, he was aware that Jane Doe reported

erratic driving including a near-collision; he observed a truck matching her description, a

heavy-duty vehicle which potentially posed a threat to anyone inside or outside the
Richland County, Case No. 22CA26                                                          9

vehicle. Riggleman observed the same type of erratic driving Doe described, including

failure to maintain the lane of travel. From the point at which he first observed the truck

at the church, it could have traveled in any of three directions, including into the Village

of Lexington.

       {¶27} We reject appellant’s implication that Riggleman was not authorized to

initiate the traffic stop outside the Village of Lexington, based upon the information

available to him and his own observations. In Dawley, supra, we acknowledged the

community-caretaking exception to extraterritorial jurisdictional problems. In Ohio, the

Supreme Court has held:

                       The community-caretaking/emergency-aid exception to the

                Fourth Amendment warrant requirement allows a law-enforcement

                officer with objectively reasonable grounds to believe that there is an

                immediate need for his or her assistance to protect life or prevent

                serious injury to effect a community-caretaking/emergency-aid stop.

                       State v. Dunn, 131 Ohio St.3d 325, 2012-Ohio-1008, 964

                N.E.2d 1037, syllabus.

       {¶28} In Dunn, the Ohio Supreme Court cited ABA Standards for Criminal Justice

1–2.2 for the proposition that “police officers are duty-bound to provide emergency

services to those who are in danger of physical harm.” Dunn, ¶ 20. We examine

Riggleman’s actions in light of what actions were objectively reasonable for a law

enforcement officer in the role of a community caretaker to take under the circumstances.

Dawley, supra, 2016-Ohio-2904 at ¶ 19, citing Brigham City v. Stuart, 547 U.S. 398, 403,

405–406, 126 S.Ct. 1943, 164 L.Ed.2d 650 (2006).
Richland County, Case No. 22CA26                                                          10

       {¶29} We find Riggleman’s actions to be reasonable under the circumstances.

Dawley, supra, 2016-Ohio-2904 at ¶ 20. “He personally observed erratic and dangerous

driving, and received a report from a concerned motorist that mirrored the officer's own

concerns. In these circumstances, the officer had an objectively reasonable basis for

believing both that the driver might need help and that the public was in danger if she

continued to drive while he waited for an officer within the jurisdiction to stop her.” Id.

“The need to protect or preserve life or avoid serious injury is justification for what would

be otherwise illegal absent an exigency or emergency.” Brigham City, 547 U.S. at 403,

126 S.Ct. 1943, 164 L.Ed.2d 650, quoting Mincey v. Arizona, 437 U.S. 385, 392, 98 S.Ct.

2408, 57 L.Ed.2d 290 (1978). Accord State v. Dunn, 131 Ohio St.3d 325, 2012-Ohio-

1008, 964 N.E.2d 1037, syllabus. We find such an emergency or exigency existed in the

instant case.

       {¶30} The potential emergency facing Riggleman was the need to stop a motorist

who was driving erratically and endangering the public. Id. The officer personally

observed the left-of-center violation and his conclusions are objectively reasonable from

the perspective of Jane Doe, who was concerned enough to call 911 and report the

danger appellant posed to other innocent citizens traveling the roadways. Id.

       {¶31} The trial court properly overruled appellant’s motion to suppress and his

sole assignment of error is overruled.
Richland County, Case No. 22CA26                                                   11

                                   CONCLUSION

      {¶32} Appellant’s sole assignment of error is overruled and the judgment of the

Richland County Court of Common Pleas is affirmed.

By: Delaney, J.,

Wise, Earle, P.J. and

Gwin, J., concur.